Citation Nr: 0005771	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
systemic sarcoidosis, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to an increased evaluation for impairment of 
the sensory branch of the right trigeminal nerve, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  

This appeal arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied increased rating for 
sarcoidosis and impairment of the right trigeminal nerve.  

In his Appeal to the Board of Veterans' Appeals (Board) the 
veteran raised additional claims.  In August 1999 the RO 
issued a rating decision which addressed the veteran's 
additional claims.  The veteran submitted a notice of 
disagreement with the denial of his request to reopen his 
claim for service connection for acne and post inflammatory 
hyperpigmentation and a compensable rating for a rib 
fracture.  The RO issued a statement of the case in November 
1999 as to the issue of whether new and material evidence had 
been submitted to reopen the claim for service connection for 
acne and post inflammatory hyperpigmentation.  A deferred 
rating decision was issued regarding the issue of service 
connection for additional fractures of the ribs.  As these 
issues have not been perfected for appellate review, they 
will not be addressed in this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected sarcoidosis has not 
produced cor pulmonale or cardiac involvement with congestive 
heart failure or progressive pulmonary disease with fever, 
night sweats and weight loss despite treatment.  The 
impairment due to sarcoidosis has not resulted in markedly 
severe ventilatory deficit, dyspnea on rest or total 
incapacity.  

2.  The veteran's impairment of the right trigeminal nerve is 
limited to loss of sensation and has not caused loss of motor 
function; more than moderate incomplete paralysis is not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for chronic sarcoidosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6899-6802 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6846 
(1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for impairment of the right trigeminal nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity. 

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

During the pendency of this appeal VA published new 
regulations for rating disability of the respiratory system.  
61 Fed. Reg. 46720 (1996).  Prior to October 7, 1996, there 
was no specific diagnostic code for sarcoidosis.  The RO had 
rated the veteran's sarcoidosis under Diagnostic Code 6899-
6802.  The provisions of 38 C.F.R. § 4.27 provide that when 
rating an unlisted condition by analogy, a built-up 
diagnostic code number will be employed.  The first two 
digits will be selected from that part of the schedule most 
closely identifying the part, or system, of the body 
involved; the last 2 digits will be "99" followed by an 
additional specific diagnostic code after a hyphen to 
identify the basis for the assigned evaluation.  See 38 
C.F.R. § 4.27  The Diagnostic Codes beginning with "68" 
provide criteria for rating "nontuberculous diseases."  
Diagnostic Code 6802 provided criteria for rating unspecified 
pneumoconiosis.

Prior to October 7, 1996, Diagnostic Code 6802 provided for a 
100 percent rating for unspecified pneumoconiosis that was 
pronounced with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  A 60 percent evaluation 
requires severe unspecified pneumoconiosis with extensive 
fibrosis and severe dyspnea on slight exertion with a 
corresponding ventilatory deficit confirmed by pulmonary 
function tests and with marked impairment of health.  38 
C.F.R. Part 4, Diagnostic Code 6802 (1996).  

Effective October 7, 1996, sarcoidosis was added to the 
rating schedule under Diagnostic Code 6846.  Under this code, 
a 100 percent rating was assigned for sarcoidosis with cor 
pulmonale or cardiac involvement with congestive heart 
failure, or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  A 60 percent 
rating was assigned for pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
38 C.F.R. § 4.104, Diagnostic Code 6846 (1999).  

The evaluation for fifth (trigeminal) cranial nerve paralysis 
is dependent upon the relative degree of sensory 
manifestation or motor loss.  A 10 percent evaluation is 
warranted for moderate incomplete paralysis.  Severe 
incomplete paralysis is rated as 30 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Code 8205 (1999).  

Factual Background.  In October 1970 VA chest X-rays reveals 
infiltrates of the lungs.  Sarcoidosis was diagnosed in 
January 1973.  In April 1973 the RO granted service 
connection for sarcoidosis rated as 10 percent disabling.  In 
May 1983 a VA examiner made a provisional diagnosis of 
sarcoidosis involving the trigeminal nerve.  The veteran 
exhibited hypesthesia on the right side of his face.  In July 
1983 rating action the RO granted service connection for 
cranial neuropathy of the fifth cranial nerve.  A 10 percent 
rating was assigned.  In July 1987 the RO granted an 
increased rating to 60 percent for sarcoidosis.  

A September 1989 VA examination revealed no abnormalities of 
the lungs on palpation or percussion.  Lung fields were clear 
to auscultation.  The veteran had loss of sensation in the 
right maxillary orbit.  The veteran reported increase 
shortness of breath.  X-rays of the chest revealed no gross 
change since the study of November 1988.  There was 
bilateral, basically fibrous infiltrate with some nodular 
components.  The heart was below the upper limits of normal 
in transverse diameter.  Pulmonary function testing revealed 
moderate airflow obstruction with mild restrictive defect and 
air trapping.  The diagnosis was sarcoidosis with involvement 
of lungs, tonsils (palatine), and right trigeminal nerve -- 
active, on steroid therapy.  

In June 1993 a VA examination was conducted.  Examination 
revealed that heart rate and rhythm were regular.  There was 
no murmurs or gallops.  Corneal reflex was absent on the 
right.  Sensation was decreased over the right side of the 
face.  February 1993 VA X-rays revealed evidence of late 
stage sarcoidosis with no interval changes since the previous 
examination.  An October 1991 electrocardiogram (EKG) was 
noted to be abnormal.  He had normal sinus rhythm with 
occasional premature supraventricular complexes, right bundle 
branch block, and rule out inferior infarct.  Conclusions on 
a March 1993 echocardiogram report were normal left 
ventricular size, wall thickness a function, slightly 
abnormal septal motion maybe the result of right bundle 
branch block, flattened interventricular septal contour in 
systole consistent with right ventricular pressure overload, 
normal mitral and aortic valves, pulmonic insufficiency and 
difficulty assessing right ventricular systolic function on 
the basis of that study.  An April VA pulmonary function test 
revealed moderate airflow obstruction with moderate gas 
exchanges defect.  

In October 1995 the veteran was admitted to a private 
hospital.  Records from the Laurel Regional Hospital include 
pulmonary consult report.  Chest X-rays revealed extensive 
fibro-scarring as well as bulbous changes noted with 
hyperinflation and perihilar infiltrates.  EKG showed right 
bundle branch  and left atrial enlargement.  The EKG was 
abnormal suggestive of right axis deviation and suggestive of 
pulmonary hypertension.  The impression was acute respiratory 
insufficiency with pACO2 elevation, acute and chronic 
exacerbation of sarcoidosis, Stage III, with pneumonia, cor 
pulmonale and pulmonary hypertension as a result of long-
standing sarcoidosis, Stage III, and accelerated 
hypertension.  

In March 1996 the veteran told a VA examiner that he had had 
numbness in the right side of his face for fifteen years.  It 
seemed to be getting worse.  Examination revealed decreased 
pinprick sensation in the right temporal, maxillary, and 
mandibular areas.  Extraocular movements were intact.  His 
visual fields were normal.  The right pupil was round and 
reactive to light.  

March 1996 VA chest X-rays revealed diffuse interstitial 
fibrotic changes consistent with known sarcoidosis.  There 
had been no interval changes seen since January 1996.  

In February 1997 the veteran testified at a hearing before 
the undersigned Member of the Board.  He stated that he had 
had been taken to the hospital for treatment of pneumonia in 
October 1995.  He indicated that he had hypertension due to 
his lung disease.  It had caused his heart to enlarge.  He 
was taking Prednisone to control his symptoms of sarcoidosis.  
He said that he did not have any sensation on the right side 
of his face.  From below his mouth up the whole right side.  
He could feel pressure, but he could not feel pain, hot or 
cold or anything like that.  His sarcoidosis affected his 
daily life.  When he walked upstairs or up an incline he had 
to walk slowly.  On a flat surface he could walk about a 
block before he would get winded, depending on how fast he 
walked.  He could not participate in sports.  His doctor had 
encouraged him to walk and told him just to slow down and 
rest if he was winded.

A VA cardiology examination was performed in May 1997.  The 
veteran reported some shortness of breath.  He had some vague 
chest pain.  He had no syncope, but an occasional dizzy 
spell.  The diagnoses were sarcoid, hypertension with a 
normal echo and no evidence of heart disease.  A May 1997 VA 
radiology report revealed that the heart size was at the 
upper limits of normal.  An EKG was again noted to be 
abnormal.  

Also performed was a VA neurology examination.  The veteran 
reported that his numbness had worsened.  In the past it had 
been intermittent and was now persistent.  He had a greater 
lack of feeling.  If he got dust caught in his eye or other 
things and it became inflamed, he had been told to consult an 
ophthalmologist because he was at risk of developing a 
corneal ulceration.  Examination revealed he was not able to 
distinguish a pin in any of the three divisions of the 
trigeminal nerve.  Facial sensation in the scalp and in the 
neck was intact.  Motor function in the fifth cranial nerve 
was preserved.  The diagnosis was paralysis of the fifth 
cranial nerve.  

A VA pulmonary evaluation in May 1997 revealed that the 
veteran had shortness of breath after one flight of stairs.  
He had dyspnea on exertion.  He could lift 75 pounds, but had 
trouble carrying a 25 or 30 pound bag of groceries.  Without 
carrying anything he could walk about one third of a mile 
slowly and an eighth of a mile quickly.  For the past five 
years night sweats and frequent respiratory infections had 
been a problem.  

In July 1997 a VA echocardiogram revealed no evidence of 
pulmonary hypertension.  The study was reported to be normal.  

In August 1998 the veteran's lung capacity was measured.  VA 
testing included loops suggesting airflow obstruction.  The 
interpretation was that body box lung capacity values were 
within normal limits.  The "TLC" had increased since April 
1993.  

A VA examination of the heart was performed in January 1999.  
In reporting the veteran's history the examiner noted a 
history of sarcoid heart disease.  The examiner reviewed the 
veteran's EKG's and echocardiogram.  The diagnosis was 
hypertension.  

Analysis.  As a preliminary matter the Board noted that the 
veteran's claims were remanded to the RO in March 1997.  In 
Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held a remand by the Court or 
the Board of Veterans' Appeals (Board) confers on the veteran 
as a matter of law, the right to compliance with the remand 
orders.  It imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  A review of the 
claims folder demonstrates that the RO complied with the 
development ordered in the remand.  The veteran's claims are 
now ready for appellate consideration.  

Sarcoidosis

The Board has considered the factors as enumerated in the 
various rating criteria for determining the current level of 
disability from the service-connected sarcoidosis.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As the Board noted 
above, new regulations have been published for rating 
respiratory disorders during the pendency of the veteran's 
appeal.  Consistent with the decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior to and on or after October 7, 1996.  

The RO considered application of both the new and old 
criteria.  The RO issued the veteran appropriate statements 
and supplemental statements of the case which included both 
the old and new criteria.  

The Board first compared the evidence with the old criteria 
to determine if the veteran met the requirements for a 100 
percent rating.  Pulmonary function testing in June 1993 
revealed only moderate airflow obstruction.  There is no 
indication that the veteran has dyspnea at rest.  He has 
testified and reported to examiners that he has shortness of 
breath with exertion, but not at rest.  The evidence does not 
demonstrate that the veteran is totally incapacitated.  A 100 
percent rating under the old criteria is not warranted.  
38 C.F.R. § 4.97, Diagnostic Code 6802 (1996).  

A 100 percent rating under new criteria is provided with 
sarcoidosis resulting in cor pulmonale or cardiac involvement 
with congestive heart failure.  In October 1995 the veteran 
as admitted to a private hospital for treatment.  Chest X-
rays and an EKG were performed.  The examiner noted that the 
EKG was suggestive of pulmonary hypertension.  The examiner 
wrote as one of his impressions that the veteran had cor 
pulmonale and pulmonary hypertension as a result of long-
standing sarcoidosis, Stage III.  

The General Rating Formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845) includes a 100 percent 
rating with cor pulmonale (right heart failure), right 
ventricular hypertrophy or pulmonary hypertension that is 
shown by echo or cardiac catheterization.  

A review of the October 1995 private hospital report reveals 
that no echocardiogram or cardiac catheterization of the 
veteran was performed.  

The Board must support its medical conclusions on the basis 
of independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject medical 
evidence in the record, but may reject a claimant's medical 
evidence only on the basis of other such independent medical 
evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  "If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion [or] ordering a medical 
examination."  Colvin, supra; see also 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901. 

In March 1997 the Board remanded the veteran's claim for 
further examinations.  This was in part an effort to 
determine if the veteran had a heart disability as a result 
of his sarcoidosis.  He was examined in May 1997 and January 
1999.  A July 1997 echocardiogram was reported to be normal 
and showed no evidence of pulmonary hypertension.  The 
suggested pulmonary hypertension noted in the October 1995 
private hospital records was not confirmed by the 
echocardiogram in July 1997.  The VA examiners in May 1997 
and January 1999 did not diagnose cor pulmonale or congestive 
heart failure.  

Based on those examinations which include diagnostic testing, 
the Board has determined that the preponderance of the 
evidence demonstrates that the veteran does not have cor 
pulmonale or congestive heart failure due to sarcoidosis.  

A 100 percent rating may also be awarded when sarcoidosis is 
progressive with fever, night sweats, and weight loss despite 
treatment.  In May 1997 the Chief of the Pulmonary Clinic at 
a VA Medical Center examined the veteran and stated that his 
sarcoid was "controlled" with prednisone.  The evidence in 
the claims folder does not indicate that the veteran is 
losing weight.  VA records in June 1997 reveal that the 
veteran weighed 208 pounds.  On VA examination in 1993 the 
veteran weighed 197 1/4 pounds.  In the May 1997 VA examination 
report it was noted that from 1975 to 1977 the veteran had 
stopped taking prednisone and became short of breath and had 
night sweats.  Resumption of therapy improved his symptoms.  
The veteran did give a history of frequent respiratory 
infections and night sweats for the past 5 years.  The rating 
criteria requires fever, night sweats and weight loss.  The 
veteran's sarcoidosis does not produce the symptoms required 
for a 100 percent rating.  

The veteran's sarcoidosis does not warrant an increased 
rating under either the old or new criteria.  

Trigeminal Nerve

The Schedule for Rating Disabilities specifically provides 
Diagnostic Code 8205 for rating disability of the trigeminal 
nerve.  The veteran's impairment of the trigeminal nerve is 
currently rated as 10 percent disabling based on moderate 
incomplete paralysis.  The note following Diagnostic Code 
8205 states the rating should be assigned based on the 
relative degree of sensory manifestation or motor loss.  The 
introductory note to 38 C.F.R. § 4.12a states that disability 
is to be rated in proportion to the impairment of motor, 
sensory or mental function.  

The veteran's symptoms are limited to sensory impairment.  
There is no indication of interference with motor function.  
He has hypothesis on the right side of his face.  There is 
nothing that indicates any difficulties with speech, 
mastication or other functions of the facial muscles.  

The veteran's symptoms of the trigeminal nerve do not meet 
the criteria for an evaluation in excess 10 percent.  


ORDER

An increased rating for chronic sarcoidosis is denied.  

An increased rating for impairment of the right trigeminal 
nerve is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

